Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 18th day of April,
2007, between SRA International, Inc. (“SRA”) and Stanton D. Sloane
(“Executive”) (collectively, the “Parties”).

RECITALS

WHEREAS, SRA desires to retain Executive’s services as President and Chief
Executive Officer (“President and CEO”);

WHEREAS, Executive desires to accept employment as the SRA President and CEO and
to serve in this capacity;

WHEREAS, the Parties wish to set forth in this Agreement the basis and terms of
their employment relationship;

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

TERMS

Section 1. Employment Period

The term of this Agreement (“Employment Period”) will commence on April 2, 2007,
subject to the provisions contained herein, will continue in full force and
effect for a period of three years. Thereafter, the Parties may agree to extend
the terms of this Agreement, negotiate new terms or allow the Agreement to
expire.

Section 2. Duties

During the employment period, Executive will be employed by SRA as the President
and CEO. By accepting employment with SRA, Executive agrees to devote
Executive’s professional time, best efforts, attention and energies to SRA’s
business. Executive will receive prior approval from the SRA Board of Directors
(“Board”) before engaging in any personal or business activities that may
interfere with Executive’s ability to serve as the President and CEO. Moreover,
by accepting employment with SRA, Executive further agrees to perform all duties
and responsibilities associated with the position of the President and CEO and
as may be assigned to Executive by the Board to whom Executive will generally
report.

As the President and CEO of SRA, Executive will work closely with the Board to
carry out the policies, procedures, programs, and strategic priorities
established by the Board.



--------------------------------------------------------------------------------

In accordance with policies established by Board, Executive will have full
authority in the overall administration and management of the affairs of SRA.

Section 3. Compensation and General Benefits

Executive will be compensated as follows:

 

A. Base Salary. Executive will receive an annual base salary of Six Hundred
Fifty Thousand U.S. Dollars ($650,000), subject to required and authorized
taxes, withholding and deductions, payable in accordance with SRA payroll
practices and subject to annual review by the Board, or more frequent review if
the Board so determines.

 

B. Targeted Cash Bonus. Executive will have an annual cash bonus target of Seven
Hundred Thousand U.S. Dollars ($700,000), subject to required and authorized
taxes, withholdings and deductions, and dispersed pursuant to established SRA
procedures and subject to annual review by the Board. The Compensation Committee
of the Board, in discussions with Executive, will establish performance plan
goals associated with this bonus target. It is SRA’s intention that the annual
cash bonus anticipated under this section will be “performance-based
compensation” as defined in Internal Revenue Code Section 162(m) and Treasury
Regulations 1.162-27.

 

C. Targeted Equity Incentives. Executive will have an annual equity target of
Thirty Thousand (30,000) non-qualified stock options, subject to required and
authorized taxes, withholdings and deductions, and subject to annual review by
the Board. The Compensation Committee of the Board, in discussions with
Executive, will establish performance plan goals associated with this equity
target incentive. Bonus and equity incentives for the fiscal year ending
June 30, 2007 (“2007 fiscal year”), will be prorated to One Hundred Seventy Five
Thousand U.S. Dollars ($175,000) and Seven Thousand Five Hundred
(7,500) non-qualified stock options, based on the fiscal year remaining as of
April 2, 2007. Equity awards are subject to the terms and conditions of the SRA
International, Inc. 2002 Stock Incentive Plan and the agreements executed
between the Parties at the time of award. In accordance with SRA policies and
procedures, equity awards vest in equal annual amounts over a period of four
years from the date of award. Annual equity awards are issued the third business
day after SRA issues its fiscal year-end earnings release.

 

D. One-Time Equity Grants. Executive will receive one-time grants of Two Hundred
Thousand (200,000) non-qualified stock options and One Hundred Twenty-Five
Thousand (125,000) shares of restricted stock, subject to required taxes,
withholding and deductions. In accordance with SRA policies and procedures,
these one-time equity grants will be issued the third business day after SRA
issues its earnings release for the third quarter for the 2007 fiscal year.

 

   2    Executive’s Initials:       



--------------------------------------------------------------------------------

E. Hiring Bonus. Executive will receive a hiring bonus of Two Hundred Eighty
Thousand U.S. Dollars ($280,000), subject to required and authorized taxes,
withholding and deductions, with Thirty Thousand U.S. Dollars ($30,000) payable
on April 25, 2007 and One Hundred Twenty Five Thousand U.S. Dollars ($125,000)
payable on July 1, 2007 and July 1, 2008. These hiring bonus installments will
be payable so long as Executive is employed by SRA on each of the three payment
dates referenced above.

 

F. Living Allowance. Executive will receive a living allowance of Eight Thousand
U.S. Dollars ($8,000) per month until such time as Executive has moved to the
greater Washington DC area, up to a period of two years, subject to required and
authorized taxes, withholding and deductions.

 

G. Reimbursement for Attorney’s Fees. Executive will be reimbursed for
attorney’s fees incurred in negotiating the employment conditions set forth in
this Agreement, up to a limit of Fifteen Thousand U.S. Dollars ($15,000),
subject to any required and authorized taxes, withholding and deductions.

 

H. Benefit Plans. During Executive’s employment, Executive will be eligible to
participate in benefit plans that SRA may decide to make generally available to
its employees (including life and disability insurance, an optional medical
plan, and a 401(k) plan, in which SRA currently contributes up to Four Thousand
Three Hundred Seventy-Five U.S. Dollars ($4,375) annually). These benefit plans
are subject to change from time to time at the discretion of SRA, and SRA may
amend or discontinue any of its plans, programs, policies and procedures at any
time for any or no reason with or without notice. To the extent that any such
plan, program, policy or procedure is amended or discontinued, SRA agrees to
provide Executive with the same degree and form of notice that would be afforded
all of its employees.

 

I. Personal and Holiday Leave. Executive will accrue prorated paid personal
leave at the rate of not less than 25 days annually. Personal leave can be used
for vacation, illness or family illness. In addition, Executive will receive
nine days of holiday leave annually.

 

J. Change in Control Vesting. In the event of a Change in Control that results
in Executive not being offered the position of President and/ or CEO of the
resulting/purchasing entity or the resulting/purchasing entity’s ultimate parent
company, all of Executive’s non-qualified stock options and restricted stock
shares will vest as of the effective date of the Change in Control. For the
purpose of this Agreement, “Change in Control” means the consummation of a
merger, reorganization, consolidation or similar transaction, unless SRA’s
voting stock represents more than 50% of the voting power of the surviving
entity, or shareholder approval of the sale of all or substantially all SRA
assets or a plan of liquidation of SRA, unless SRA’s voting stock represents
more than 50% of the voting power of the purchasing entity.

 

   3    Executive’s Initials:       



--------------------------------------------------------------------------------

Section 4. Termination

In addition to termination by expiration, this Agreement may be terminated by
the Parties as follows:

 

A. Involuntary Termination With Cause. SRA may terminate this Agreement with
Cause effective immediately upon written notice to Executive identifying the
Cause provision serving as the basis for its decision. For the purpose of this
Agreement, “Cause” means any of the following conduct by Executive:
(i) conviction or plea of guilty or no contest to a felony involving moral
turpitude; (ii) willful engagement in fraud or dishonesty relating to
Executive’s employment resulting in material harm to SRA; (iii) willful
misconduct or gross negligence resulting in material harm to SRA; (iv) willful
violation of SRA policies resulting in material harm to SRA; (v) failure to
maintain Executive’s eligibility for the government clearances required to
perform the duties set forth in this Agreement; or (vi) continued failure to
substantially perform duties after written notice and a reasonable opportunity
to correct the failure. In the event that SRA terminates this Agreement with
Cause, Executive will be entitled to earned and unpaid base salary and payment
for any accrued and unused personal leave through the termination date, subject
to required and authorized taxes, withholdings and deductions. Any further
severance payments will be solely at the discretion of SRA.

 

B.

Involuntary Termination Without Cause. SRA may terminate this Agreement without
Cause upon at least 120 days advance written notice, upon the occurrence of any
of the following: (i) a material adverse change in Executive’s duties or
responsibilities without Cause, upon at least 120 days advance written notice,
as defined in the first sub-paragraph of this section; (ii) a required
relocation of Executive to any location that is more than One Hundred
(100) miles from Fairfax, Virginia; (iii) a Change in Control that results in a
material adverse change in Executive’s duties or responsibilities; (iv) a
failure by SRA to obtain written assumption of this Agreement by a purchaser or
successor following a Change in Control. In the event that SRA terminates this
Agreement without Cause, Executive will be entitled to earned and unpaid base
salary and payment of any accrued and unused personal leave through the
termination date, subject to required and authorized taxes, withholdings and
deductions. In addition, Executive will also be entitled to the following
severance benefits in the event of an involuntary termination without Cause:
(i) full vesting of all unvested non-qualified stock options and restricted
stock shares; (ii) payment of Fifty Percent (50%) of Executive’s prior year’s
earned bonus, or annual bonus target in the event of a termination occurring
before June 30, 2008; (iii) continuation of Executive’s Base Salary for 12
months; and (iv) continuation of employee benefits for 12 months, subject to
reduction in the event Executive receives comparable benefits from a subsequent
employer. Post-termination payment of bonus amounts and continuation of
Executive’s base salary and benefits are contingent upon Executive’s execution
of a document releasing SRA from any

 

   4    Executive’s Initials:       



--------------------------------------------------------------------------------

 

and all liability relating to Executive’s employment, and Executive’s compliance
with the confidentiality, non-competition and non-solicitation covenants set
forth and/or incorporated in this Agreement.

 

C. Voluntary Termination. Executive may voluntarily terminate this Agreement
upon at least 120 days advance written notice. In the event that Executive
voluntarily terminates this Agreement, Executive will be entitled to earned and
unpaid base salary and payment for any accrued and unused personal leave through
the termination date, subject to required and authorized taxes, withholdings and
deductions. Any further severance payments will be solely at the discretion of
SRA.

 

D. Death or Disability. The Agreement will terminate upon the date of the
Executive’s death or disability as defined below:

In the event of the Executive’s disability for a period of six (6) months, the
Executive will receive the benefits described in paragraphs A, F, H, I and J of
Section 3. “Disability” shall mean the complete inability of the Executive to
perform the duties described in the Agreement as determined by an independent
physician selected with the mutual approval of SRA and the Executive or his
representative. During the disability period the Executive will receive his
existing compensation and benefits, reduced by any disability benefits Executive
receives from any other source.

Section 5. Covenants

Executive agrees to execute and abide by the terms of the Company’s standard SRA
Non-Disclosure, Non-Solicitation and Assignment of Inventions Agreement, as may
be revised from time to time, the terms of which are incorporated herein by
reference. Executive further agrees that any covenants set forth therein shall
survive the termination of this Agreement pursuant to the terms of the
Non-Disclosure, Non-Solicitation and Assignment of Inventions Agreement.
Executive further warrants that his acceptance of this contract will not violate
any other contract, duty, or commitment he has. Executive warrants that
execution of this Agreement and/or employment with SRA will not violate any
other contract, commitment, or obligation of the Executive.

Section 6. Assignment and Severability

The rights and obligations of SRA under this Agreement will inure to the benefit
of, and will be binding upon, the successors and assigns of SRA. Executive’s
rights and obligations are personal, and may not be assigned or delegated
without SRA’s prior written consent. If any section, sub-section or provision of
this Agreement is held invalid or unenforceable for any reason, such provision
shall not be deemed part of this Agreement, which otherwise will remain in full
force and effect.

 

   5    Executive’s Initials:       



--------------------------------------------------------------------------------

Section 7. Choice of Law

This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Virginia without regard to its or any other jurisdiction’s
conflict of laws provision. In the event that either Party breaches any
provision of this Agreement, the damaged Party may institute an action to
specifically enforce any term or terms of this Agreement. With regard to any
actions, claims, complaints or proceedings arising out of or relating to this
Agreement, at all times the Parties irrevocably submit to the exclusive
jurisdiction of any Virginia court or Federal court serving Fairfax County,
Virginia.

Section 8. Waiver

Any Party’s waiver of any other Party’s breach of any provision of this
Agreement will not waive any other right or any future breaches of the same or
any other provision. The Board, in its sole discretion, may waive in writing any
provision of this Agreement.

Section 9. Notices

Any notices, requests, demands or other communications provided for in this
Agreement will be in writing and will be given either manually or by registered
or certified mail. Notice to SRA will be addressed to the then current Chairman
of the Board at the then existing address of SRA. Notice to Executive will be
addressed to the last known home address of Executive.

Section 10. Entire Agreement

This Agreement is the entire agreement between Executive and SRA regarding these
matters and supersedes any verbal and written agreements on such matters. This
Agreement may be modified only by written agreement between the Parties. All
Section headings are for convenience only and do not modify or restrict any of
this Agreement’s terms.

Section 11. Counterparts

For the convenience of the parties, this Agreement may be executed in one or
more counterparts, each of which will be deemed an original for all purposes.

 

   6    Executive’s Initials:       



--------------------------------------------------------------------------------

The Parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

 

SRA INTERNATIONAL, INC.     By:     Ernst Volgenau       /s/ Ernst Volgenau    
  (Signature) Its:   Chairman       4/18/07         (Date) STANTON D. SLOANE    
/s/ Stanton D. Sloane       4/18/07 (Signature)       (Date) WITNESS     /s/
Gary Watts       4/18/07 (Signature)       (Date)

 

   7    Executive’s Initials:       